Citation Nr: 0906213	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-17 821	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for headaches.

2.  Entitlement to an initial rating higher than 0 percent, 
i.e., a compensable rating, for paresthesia of the right 
lingual nerve and hyperesthesia of the right inferior 
alveolar nerve (hereafter referred to as a right nerve 
injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The Veteran had active military service from January 1998 to 
January 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted service connection for headaches and assigned 
an initial 10 percent disability rating retroactively 
effective from January 28, 2001 (the day after the Veteran's 
discharge from service).  That November 2002 RO decision also 
granted service connection for right nerve injury and 
assigned an initial noncompensable (i.e., 0 percent) 
disability rating also retroactively effective from January 
28, 2001.  The Veteran appealed for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating when this occurs VA adjudicators must consider 
whether the Veteran's ratings should be "staged" to 
compensate him for times since the effective date of his 
award when his disabilities may have been more severe than at 
others).

In April 2006, as support for his claims, the Veteran 
testified at a videoconference hearing before a Veterans Law 
Judge (VLJ) of the Board.  Then in May 2006, the Board 
remanded this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  The AMC completed that development (including 
considering additional medical evidence), continued to deny 
the claims, and returned the case to the Board for further 
appellate consideration.

Thereafter, in a June 2007 letter, the Board informed the 
Veteran that the VLJ who had conducted his hearing was no 
longer employed by the Board (having retired), and thus, the 
Veteran had the option of having another hearing with a VLJ 
that will ultimately decide his appeal.  He responded later 
that month that he wanted another hearing, this time with the 
presiding VLJ at the RO (Travel Board hearing).  
See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.700, 20.704, 
20.707.  


So in July 2007 the Board again remanded this case to the RO 
via the AMC, to schedule this additional hearing.  And in 
November 2008 the Veteran and his wife testified at this 
hearing before the undersigned VLJ.

Regrettably, the Board must again remand the claim requesting 
a higher rating for the headaches, for still further 
development and consideration, and the remand again will be 
via the AMC.  However, the Board is going ahead and deciding 
the claim for a higher rating for the right nerve injury.


FINDINGS OF FACT

1.  A VA neurologist that examined the Veteran in November 
2006, on remand, to assess the severity of his right nerve 
injury in relation to the applicable rating criteria - 
including in terms of whether there is loss of motor function 
of the tongue, concluded there is no paralysis of muscles 
secondary to the neuropathy of the affected nerves, as these 
nerves do not have motor function.  They are pure sensory 
nerves, and a requirement that there be motor impairment is 
not medically sound.  The examiner went on to indicate the 
Veteran clearly has neuropathies of these nerves, consistent 
with the anatomy, in that there is sensory loss and 
hyperesthesia.

2.  Given the results of that VA examination, and the 
veteran's uncontradicted hearing testimony under oath, he has 
a wholly sensory nerve injury tantamount to moderate 
incomplete paralysis of the affected nerves.


CONCLUSION OF LAW

The criteria are met for a higher 10 percent initial rating, 
but no greater, for the right nerve injury.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a 
Diagnostic Code (DC) 8299-8212 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in April 2002, 
June 2004, and June 2006, the RO and AMC advised the Veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the Veteran in obtaining and what information or 
evidence the Veteran was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

It equally deserves mentioning that the RO issued that first, 
April 2002, VCAA notice letter prior to initially 
adjudicating the Veteran's claim in November 2002, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  And since providing the 
additional VCAA notices in June 2004 and June 2006, the RO 
and AMC have readjudicated the claim in the February 2007 
and July 2008 supplemental statements of the case (SSOCs), 
including considering any additional evidence received in 
response those additional notices.  This is important to 
point out because if the notice provided prior to the initial 
adjudication of the claim was, for whatever reason, 
inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claim - including in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  In 
other words, this error is ultimately inconsequential and, 
therefore, harmless.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).



Moreover, in cases, as here, where the claim arose in another 
context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting the initial disability rating 
assigned, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the 
appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Here, though not technically required, the RO sent the 
veteran a letter in July 2008 discussing the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007)

So even if there arguably is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  The 
Veteran has been represented throughout this appeal by an 
accredited veteran's service organization, The American 
Legion, and the Veteran and his representative made arguments 
during the hearing specifically addressing the applicable 
rating criteria that, if met, would entitle him to a higher 
disability rating for his right nerve injury.  Their hearing 
testimony evidences their actual knowledge of the type 
evidence needed to support the claim.

And as for the duty to assist, the RO and AMC have obtained 
the Veteran's service treatment records (STRs), service 
personnel records, private medical records, and VA medical 
records, including the report of his most recent 
November 2006 VA compensation examination assessing the 
severity of his right nerve injury, the determinative issue.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  As there is no 
other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to substantial compliance with 
its May 2006 and July 2007 remand directives.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).  This included scheduling the Veteran 
for another hearing - which he had, and, in a June 2006 
letter, providing him the appropriate release form (VA Form 
21-4142) to obtain his confidential records from his private 
dentist.  The Veteran, however, did not return the release 
forms, and all other evidence that he has indicated as 
relevant to his claim has been obtained.

Whether the Veteran is Entitled to a Higher (i.e., 
Compensable) Rating for his Right Nerve Injury

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate DCs.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 
4.1 (2008).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here, there is disagreement with the initial rating assigned 
following the grant of service connection, separate ratings 
can be assigned for separate periods of time, based upon the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the Veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 



The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected right nerve injury, 
currently evaluated as noncompensable under 38 C.F.R. § 
4.124a, DC 8212, for Paralysis of Twelfth (hypoglossal) 
Cranial Nerve.  Pursuant to DC 8212, which is dependent upon 
loss of motor function of the tongue, a 10 percent rating is 
assignable for moderate incomplete paralysis of the twelfth 
(hypoglossal) cranial nerve.

In July 2002 the Veteran was afforded a VA examination, at 
which time the claims file was reviewed for his pertinent 
medical and other history.  The VA examiner noted the Veteran 
had had wisdom tooth surgery in 1999, during his military 
service.  The Veteran said his current symptoms are severe 
shooting pain when flossing and alternating pain and numbness 
in his tongue, which interferes with his marital relations 
and leads to headaches, often severe.

In August 2002, the Veteran was administered a VA dental 
examination, where the VA examiner concluded the Veteran had 
paresthesia of the right lingual nerve, secondary to nerve 
injury at the time of the wisdom tooth (#32) removal in 1999, 
during service, without loss of function, and hyperesthesia 
of right inferior alveolar nerve, also secondary to nerve 
injury at the time of the #32 removal, and also without loss 
of function.

The Board remanded this case in May 2006, in part, to 
schedule the veteran for another VA examination to assess the 
severity of his right nerve injury, including a neurology 
examination to determine the degree of motor impairment, if 
any, of the right lingual nerve and the right inferior 
alveolar nerve (since, under the applicable rating criteria, 
38 C.F.R. § 4.124a, DC 8212, motor impairment - 
specifically, loss of motor function of the tongue, is 
required for a compensable rating).  The examiner was also 
asked to state whether the Veteran has moderate or severe 
incomplete paralysis, neuritis or neuralgia or complete 
paralysis of the affected nerves.



After examining the veteran on remand, in November 2006, the 
VA examiner concluded there is no paralysis of muscles 
secondary to the neuropathy of these nerves, as these nerves 
do not have motor function.  They are pure sensory nerves, 
and a requirement that there be motor impairment is not 
medically sound.  The examiner went on to indicate the 
Veteran clearly has neuropathies of these nerves, consistent 
with the anatomy, in that there is sensory loss and 
hyperesthesia.

The term "incomplete paralysis" with respect to nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for "complete 
paralysis" given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See the note in 
38 C.F.R. § 4.124a.

The November 2006 VA examiner disputed the notion that motor 
impairment (specifically, loss of motor function of the 
tongue) is involved with the particular nerves at issue, 
inasmuch as these nerves do not have any motor function.  
This is at odds with the specific requirements of the Rating 
Schedule since a note in the applicable DC 8212 clearly 
states that a compensable rating of 10, 30 or 50 percent is 
dependent upon loss of motor function of the tongue.  So 
inasmuch as the veteran does not have this, a compensable 
rating seemingly is not warranted.  But consider, as well, 
that the November 2006 VA examiner went on to confirm 
the Veteran has neuropathies of the affected nerves, 
consistent with the anatomy, in that there is sensory loss 
and hyperesthesia.  The veteran testified during his hearing, 
under oath, that he has no sense of taste on the right side 
of his tongue, i.e., the side of the damaged nerves, and that 
he cannot chew food on this side of his mouth either.  Hence, 
considering that his hearing testimony was under oath and 
is supported by the November 2006 VA examiner's findings of 
this type of neurological impairment (sensory loss and 
hyperesthesia), the level of his disability is tantamount to 
moderate incomplete paralysis of the affected nerves.  
Because, according to the November 2006 VA examiner, the 
nerves affected are "pure" (meaning "wholly") sensory 
nerves, the veteran is entitled to at most a 10 percent 
rating under 38 C.F.R. § 4.124a, DC 8212.

One other point worth mentioning, another potentially 
applicable DC, 6276, does not provide a basis for assigning a 
rating higher than 10 percent because this is the highest 
possible rating under this code - even assuming, as he 
alleges, the Veteran has complete loss of a sense of taste 
because of his right nerve injury.  And to twice compensate 
him for this very same symptom would violate VA's 
anti-pyramiding regulation - 38 C.F.R. § 4.14.

The veteran has met the requirements for this higher 10 
percent initial rating, albeit not greater, since the 
effective date of his award - January 28, 2001, 
the day after his discharge from service when he returned to 
life as a civilian.  But he has been, at most, 10-percent 
disabled since that date, so the Board may not "stage" his 
rating because this represents his maximum level of 
disability for the entire period at issue.  See Fenderson, 12 
Vet. App. at 125-26.  He is, however, as mentioned, entitled 
to this higher 10 percent initial rating dating back to the 
effective date of his award - January 28, 2001, especially 
resolving all reasonable doubt in his favor concerning the 
severity of the disability since his discharge from service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  
During his November 2008 Travel Board hearing, the Veteran 
stated that he was no longer able to work as a firefighter 
due to his service-connected disabilities, but primarily 
referring to his headaches.  He also indicated he had since 
obtained other employment servicing fire extinguishers - 
albeit at less pay, and there is no indication his salary at 
this other job is so meager as to not qualify as 
substantially gainful employment versus only marginal 
employment.  38 C.F.R. § 4.18; Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).  See also Faust v. West, 13 Vet. 
App. 342 (2000), wherein the Court defined "substantially 
gainful employment" as an occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  See, too, VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defining the 
term as "that which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."

As a result of this decision, the veteran now has a 10 
percent rating for his right nerve injury, and this higher 
rating is being assigned retroactively effective from January 
28, 2001, the day he returned to civilian life. According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  Also, most, if not all, of the 
evaluation and treatment the veteran has received for his 
right nerve injury has been on an outpatient basis, not as an 
inpatient. So the Board is not required to remand this claim 
for extra-schedular consideration.  VAOPGCPREC 6-96.  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A higher 10 percent initial rating is granted for the right 
nerve injury, retroactively effective from January 28, 2001, 
subject to the laws and regulations governing the payment of 
VA compensation.




REMAND

Also during his November 2008 Travel Board hearing, the 
Veteran testified that he had been seen the Thursday 
immediately prior to the hearing in the emergency room of a 
private hospital ("Kaiser") for treatment of his service-
connected headaches.  When questioned further about this, he 
said he rather frequently has to go to the emergency room 
because his headaches become so severe that he cannot treat 
them himself, such as by secluding himself in a quiet place 
not subject to light.  The emergency room records of this 
most recent treatment are not on file and should be obtained 
before deciding his appeal.  38 C.F.R. § 3.159(c)(1).

Accordingly, the claim requesting a higher rating for his 
headaches is REMANDED for the following development and 
consideration:

1.  Contact the Veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who 
have treated him for his headaches, 
including in particular on the Thursday 
immediately prior to his recent November 
2008 Travel Board hearing.  With his 
authorization, obtain these and any other 
records he indicates are relevant to his 
claim.

2.  Then readjudicate the claim for an 
initial rating higher than 10 percent for 
the headaches in light of the additional 
evidence.  If this claim is not granted 
to the Veteran's satisfaction, prepare 
another SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the file to the 
Board for further appellate consideration 
of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


